        Case 4:20-cv-00062-BMM Document 35 Filed 10/29/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION


 STEVE BULLOCK, in his official
 capacity as Governor of Montana;
 et al.,                                      Case No. 4:20-cv-00062-BMM

                    Plaintiffs,                             ORDER

         vs.

 BUREAU OF LAND
 MANAGEMENT; et al.,

                    Defendants.


      Upon consideration of Defendants’ Federal Rule of Civil Procedure 58(d)

motion for entry of judgment in a separate document, (Doc. 34) IT IS HEREBY

ORDERED that the motion is GRANTED. Judgment in this case is hereby entered

in favor of Plaintiffs consistent with the Court’s September 25, 2020 and October 16,

2020 orders in this case.

      DATED this 29th day of October, 2020.




                                             1
